848 F.2d 193
RICO Bus.Disp.Guide 6932
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Keith A. SCRIPPS;  Diane A. Scripps, Plaintiffs-Appellants,v.SMITH, HAGUE & CO., INC., a Michigan Corp.;  HenryAnsbacher, Inc., a Delaware Corp.;  Harold R. Boyer, Jr.;John Doe, unknown principal of Henry Ansbacher, Inc. and/orHenry Holdings, Inc. and/or Smith, Hague & Co., Inc., andHarold R. Boyer, Jr., Defendants-Appellees.
No. 88-1173.
United States Court of Appeals, Sixth Circuit.
May 2, 1988.

Before KRUPANSKY and BOGGS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Plaintiffs in this RICO action appeal from an order directing arbitration of their claims and staying the district court proceedings.  The claims in the complaint against Smith, Hague & Co., Inc. and Harold Boyer, Jr. were directed to arbitration by the order of the district court, dated January 21, 1988, as involving disputes that were contractually required to be arbitrated.  Litigation in district court was stayed pending the conclusion of the arbitration hearings.  The defendants have filed a motion to dismiss the appeal for lack of jurisdiction and for the imposition of sanctions.  The plaintiffs oppose that motion.


2
Upon examination of the record it is evident that plaintiffs appeal only those portions of the district court's order directing that arbitration shall be before the New York Stock Exchange and shall commence on or by February 8, 1988 and continue for each successive business day until completed.  Those portions of the order merely established the party who is to arbitrate the claims and a time frame within which arbitration is to proceed.  We conclude that these matters are purely administrative and not subject to appellate review.  Accordingly,


3
It is ORDERED that the defendants' motion to dismiss is granted.  The motion for sanctions is denied.